DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Jin (KR-20190034897-A).
Regarding Claim 1, Jin discloses an Fe-NC type electrode type catalyst, comprising a carbon support and an organic compound-carbon layer comprising Fe and N, formed on the carbon support (Claim 1). This reads on Claim 1, in which catalyst comprising: a carbon support; and an organic compound including N distributed on the carbon support is disclosed. 

Regarding Claim 2, the prior art meets the limitations of Claim 1 as shown above. Further, Jin discloses the carbon support comprises at least one selected from the group consisting of carbon nanotubes, carbon nanofibers, graphene, reduced graphene oxide (rGO), and carbon black (Claim 2). 
Regarding Claim 3, the prior art meets the limitations of Claim 1 as shown above.  Further, Jin discloses the organic compound comprises a macrocyclic compound-carbon layer, including at least any one selected from the group consisting of a porphyrin-carbon layer, a phthalocyanine carbon layer, a cholo-carbon layer, a cyclam-carbon layer and 3 tetraazaannulene-carbon layer (Claim 3).
Regarding Claim 4, the prior art meets the limitations of Claim 1 as shown above.  Further, Jin discloses the organic compound may comprise pyricine-carbon layer, an aniline-carbon layer, a pyrazine-carbon layer, a purine-carbon layer, an imidazole-carbon layer (Claim 4).
Regarding Claim 5, the prior art meets the limitations of Claim 1 as shown above.  Further, Jin discloses the Fe-N precursor containing Fe and N to be described later may include a planar Fe-N4 lattice structure (Page 7/15).

Regarding Claim 7, the prior art meets the limitations of Claim 1 as shown above.  Further, Jin discloses the Fe has a particle diameter of 10 nm or less (Claim 7).
Regarding Claim 8, the prior art meets the limitations of Claim 1 as shown above.  Further, Jin discloses that in the Fe-NC-based electrode catalyst, the Fe content is 0.1 wt% to 5 wt% (Claim 8).
Regarding Claim 10, the prior art meets the limitations of Claim 1 as shown above.  Further, Jin discloses mixing a carbon support and a Fe-N precursor comprising Fe and N and Heat treating the carbon support mixed with the Fe-N precursor (Claim 13). 
Regarding Claim 11, the prior art meets the limitations of Claim 10 as shown above.  Further, Jin discloses the macrocyclic compound comprising the iron-nitrogen coordination may be selected from the group consisting of iron porphyrin and derivatives thereof, iron phthalocyanine and derivatives thereof, iron corole and derivatives thereof, and at least one selected from the group consisting of iron cyclam and derivatives thereof and iron tetraazaannulene and derivatives thereof (Claim 14). 
Regarding Claim 12, the prior art meets the limitations of Claim 10 as shown above.  Further, Jin discloses the macrocyclic compound comprising the iron-nitrogen coordination may be selected from the group consisting of iron porphyrin and derivatives (Claim 14).
Regarding Claim 13, the prior art meets the limitations of Claim 10 as shown above.  Further, Jin discloses the Fe-N precursor comprises an iron-organic compound comprising an iron-nitrogen coordination, the iron-organic compound is selected from the group consisting of 
Regarding Claim 14, the prior art meets the limitations of Claim 10 as shown above.  Further, Jin discloses the mixing ratio of the Fe-N precursor to the carbon support may be 1: 0.1 to 1: 5.0 (Claim 17). This corresponds to 0.99 % to 83.3%, which overlaps with and makes obvious the range claimed in Claim 14. 
	Regarding Claim 15, the prior art meets the limitations of Claim 10 as shown above. Further, Jin discloses the pyrolyzing step is carried out al a temperature of 500 ° C to 1200 °C (Claim 20). This overlaps with and makes obvious the range claimed by Claim 15. 
	Regarding Claim 9, the prior art discloses the limitations of Claim 1 as shown above.  Further, Jin is silent regarding the inventive catalyst’s ability to affect the selectivity of chlorine evolution reactions; however, the catalyst disclosed by Jin has been made by the same process, and is composed of materials shown above to be equivalent in achieving desired results of the instant application. Therefore, one of ordinary skill of the art would find obvious that the catalyst disclosed by Jin would provide a selectivity of chlorine evolution reaction to oxygen evolution reaction of 95% or more at a chlorine evolution electrode of a chlor-alkali water electrolysis device. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                      /SALLY A MERKLING/SPE, Art Unit 1738